Exhibit 10.38

SECOND MODIFICATION AGREEMENT

This Second Modification Agreement (this “Agreement”) is made and entered into
effective as of the 30th day of November, 2010 (the “Effective Date”), by and
among VIEWPOINT BANK, a federal savings bank (“Lender”), and RF MONOLITHICS,
INC., a Delaware corporation (“RF Mono”), and CIRRONET INC., a Georgia
corporation (“Cirronet”) (RF Mono and Cirronet together, sometimes “Borrowers”).

R E C I T A L S

A. Heretofore, Borrowers executed and delivered that certain Promissory Note
(Commercial – Revolving Draw) (the “Note”), dated November 30, 2009, in the
original principal amount of $5,000,000, payable to the order of Lender.

B. Heretofore, Borrowers executed and delivered that certain Commercial Loan and
Security Agreement (Revolving Draw Loan) (the “Loan Agreement”), dated
November 30, 2009, pertaining to and securing the Note.

C. The Note is further secured by that certain Deed of Trust (the “Deed of
Trust”), dated November 30, 2009, from RF Mono to Mark E. Hord, Trustee,
covering a certain tract of land (and the improvements thereon) being legally
described as Lot 1 in Block 1 of RF Monolithics, an addition to the City of
Farmers Branch, Dallas County, Texas, according to the Map or Plat thereof
recorded in Volume 2003125, page 96 of the Plat Records of Dallas County, Texas.
The Deed of Trust is recorded in/under County Clerk’s File No. 20090033780 in
the Real Property Records of Dallas County, Texas.

D. Heretofore, Lender and Borrowers have executed that certain Modification
Agreement (the “First Modification Agreement”), dated August 27, 2010, modifying
the Note, the Loan Agreement, the Deed of Trust and all other documents
evidencing, securing or pertaining to the loan (the “Loan”), evidenced in part
by the Note, the Loan Agreement and the Deed of Trust (the Note, the Loan
Agreement, the Deed of Trust and all such other documents together, the “Loan
Documents”), as specifically set forth therein.

E. Lender and Borrowers have agreed to renew and extend the Loan and to further
modify the Loan Documents as set forth hereinbelow.

F. All capitalized terms used but not defined in this Agreement shall have the
meanings given such terms in the Loan Agreement.

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Second Modification Agreement (11/11/10)

   Page 1



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, KNOW ALL PERSONS BY THESE PRESENTS, that for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, Lender and Borrowers hereby agree as follows:

1. Maturity Date. The Maturity Date (as such term is used in the Note and in the
Loan Agreement) is changed from November 30, 2010, to November 30, 2012.

2. Financial Covenants. The Stockholders’ Equity requirement of $4,800,000.00
referred to in Section 7 of the Loan Agreement is increased to $5,500,000.00.

3. Conforming Amendments/Conflicts. Lender and Borrowers agree that the Loan
Documents are amended hereby wherever necessary to conform to the terms and
conditions contained in this Agreement. In the event of any conflict or
inconsistency between the terms and conditions contained in this Agreement and
the terms and conditions contained in the Loan Documents, the terms and
conditions contained in this Agreement shall control.

4. Reaffirmation. Borrowers hereby represent and agree that there are no oral
agreements which modify any of the Loan Documents and that the Loan Documents,
as expressly modified herein, constitute the entire agreement between Borrowers
and Lender with respect to the Loan. Borrowers hereby reaffirm and restate, as
of the date hereof, all covenants, representations and warranties set forth in
any of the Loan Documents to which the applicable party is a part or by which
the applicable party is otherwise bound. Borrowers consent to the amendments in
this Agreement and agree that nothing contained in this Agreement shall impair
or affect Lender’s rights under the Note, the Loan Agreement, the Deed of Trust
or any of the other Loan Documents to which Borrowers are a party or by which
Borrowers otherwise are bound. Nothing contained herein shall constitute, and
there has not otherwise occurred, any extinguishment or release of or
substitution for the obligations and agreements of Borrowers under the Note, the
Loan Agreement, the Deed of Trust or any of the other Loan Documents to which
Borrowers are a party or by which Borrowers otherwise are bound, and nothing
herein shall constitute, and there has not otherwise occurred, any novation with
respect to the Note, the Loan Agreement, the Deed of Trust or any of the other
Loan Documents. Except as expressly modified in the First Modification Agreement
and in this Agreement, all terms, covenants and provisions of the Note, the Loan
Agreement, the Deed of Trust and the other Loan Documents shall remain unaltered
and in full force and effect, and Borrowers do hereby expressly ratify and
confirm the Note, the Loan Agreement, the Deed of Trust and the other Loan
Documents as modified in the First Modification Agreement and in this Agreement.

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Second Modification Agreement (11/11/10)

   Page 2



--------------------------------------------------------------------------------

5. Representations. Borrowers hereby warrant, represent and certify to Lender
the following facts, knowing that Lender requires, and is relying upon, the
warranties, representations and certifications contained in this paragraph as a
condition to entering into this Agreement:

(a) No Defenses. As of the date hereof, Borrowers have no defense, right of
setoff, counterclaim, claim or cause of action of any kind or description
against Lender related to: (i) payment of the principal sum described in the
Note; (ii) payment of interest under the Note; (iii) payment of any other sums
due and payable under the Note, the Loan Agreement, the Deed of Trust or any of
the other Loan Documents; (iv) performance of any obligations under the Loan
Documents; or (v) any of Lender’s acts or omissions with respect to the
Property, the Loan Documents or Lender’s performance under the Loan Documents
with respect to the Property. To the extent Borrowers now have any defenses,
rights of setoff, counterclaims, claims or causes of action against Lender or
the repayment of all or a portion of the Loan, whether known or unknown, fixed
or contingent, the same are hereby forever irrevocably waived and released in
their entireties.

(b) Enforceable Obligations. The Note, the Loan Agreement, the Deed of Trust and
the other Loan Documents are valid and enforceable against Borrowers in
accordance with their respective terms. Lender is not in default, and no event
has occurred which, with the passage of time, giving of notice or both, would
constitute a default by Lender of Lender’s obligations under the terms and
provisions of the Loan Documents.

(c) Strict Performance. Lender’s agreement to modify the Note, the Loan
Agreement, the Deed of Trust and the other Loan Documents, as set forth herein,
is without prejudice to Lender’s right at any time hereafter to exercise any
right or remedy conferred upon Lender in the Note, the Loan Agreement, the Deed
of Trust or in any of the other Loan Documents or otherwise available at law or
in equity, and shall not constitute a waiver of Lender’s right to insist upon
strict performance by Borrowers of their respective obligations under the Note,
the Loan Agreement, the Deed of Trust and the other Loan Documents.

6. No Waiver or Implication. This Agreement modifies the Loan Documents and in
no way acts as a release or relinquishment of any lien, security interest,
right, title, privilege or remedy created by any of the Loan Documents or now or
hereafter existing at law or in equity. The liens and security interests of the
Loan Documents securing payment of the Note (as the Note has been herein
modified) are hereby renewed and confirmed by Borrowers in all respects and
shall continue to be enforceable and shall remain in full force and effect until
the entire principal amount of the Note, all accrued but unpaid interest, and
all extensions, renewals and rearrangements thereof, and all other sums secured
by the Loan Documents have been fully and finally paid. Borrowers hereby agree
that nothing contained herein shall constitute a waiver by Lender of any
default, whether known or unknown, which may now or hereafter exist under the
Note, the Loan Agreement, the Deed of Trust or any of the other Loan Documents.
Borrowers hereby further agree that no action, inaction or agreement by Lender,
including, without limitation, any extension, indulgence, waiver, consent or
agreement of modification which may have occurred or been granted or entered
into (or which may be occurring or be granted or entered into hereunder or
otherwise) with respect to nonpayment of the Loan or any portion thereof, or
with respect to matters involving security for the Loan, or with respect to any
other matter relating to the Loan, shall require or imply any future extension,
indulgence, waiver, consent or agreement by Lender. Borrowers hereby acknowledge
and agree that Lender has made no agreement, and is in no way obligated, to
grant any future extension, indulgence, waiver or consent or enter into any
further agreement or modification with respect to the Loan or any matter
relating to the Loan.

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Second Modification Agreement (11/11/10)

   Page 3



--------------------------------------------------------------------------------

7. Additional Documentation. From time to time, Borrowers shall execute or
procure and deliver to Lender such other and further documentation evidencing,
securing or pertaining to the Loan or the Loan Documents as reasonably requested
by Lender so as to evidence or effect the terms and provisions hereof. Upon
Lender’s request, Borrowers shall cause to be delivered to Lender an opinion of
counsel, satisfactory to Lender as to form, substance and rendering attorney,
opining as to: (i) the validity and enforceability of this Agreement and the
terms and provisions hereof and any other agreement executed in connection with
the transaction contemplated thereby; (ii) the authority of Borrowers to
execute, deliver and perform its or their respective obligations under the Loan
Documents, as hereby modified; and (iii) such other matters reasonably requested
by Lender.

8. Authority. Each person executing this Agreement on behalf of Lender and
Borrowers warrants and represents that the applicable person has the authority
to execute and deliver this Agreement on behalf of the entity for which such
person is executing and delivering this Agreement and that, upon execution and
delivery of this Agreement by such person, this Agreement will be binding upon
and enforceable against the entity for which such person is executing and
delivering this Agreement.

9. Binding Effect. This Agreement is binding upon and inures to the benefit of
Lender and Borrowers and their respective heirs, devisees, executors,
administrators, personal representatives, successors and assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Second Modification Agreement (11/11/10)

   Page 4



--------------------------------------------------------------------------------

EXECUTED by Lender and Borrowers on the date of each party’s acknowledgment, but
dated and made effective for all purposes as of the Effective Date.

 

LENDER:

VIEWPOINT BANK,

a federal savings bank

By  

/s/ Patrick Burnes

  Patrick Burns   Vice President

 

THE STATE OF TEXAS   §   § COUNTY OF COLLIN   §

This instrument was acknowledged before me on November     , 2010, by Patrick
Burns, a Vice President of ViewPoint Bank, a federal savings bank, on behalf of
said savings bank.

 

 

Notary Public in and for the State of Texas

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Second Modification Agreement (11/11/10)

   Page 5



--------------------------------------------------------------------------------

EXECUTED by Lender and Borrowers on the date of each party’s acknowledgment, but
dated and made effective for all purposes as of the Effective Date.

 

BORROWERS: RF MONOLITHICS, INC.,     CIRRONET INC., a Delaware corporation     a
Georgia corporation By  

/s/ Harley E Barnes III

    By  

/s/ Harley E Barnes III

  Harley E Barnes III       Harley E Barnes III   Chief Financial Officer      
Vice President

 

THE STATE OF TEXAS       §       § COUNTY OF                            §

This instrument was acknowledged before me on November     , 2010, by Harley E
Barnes, III, Chief Financial Officer of RF Monolithics, Inc., a Delaware
corporation, on behalf of said corporation.

 

 

Notary Public in and for the State of Texas

 

THE STATE OF TEXAS       §       § COUNTY OF                            §

This instrument was acknowledged before me on November     , 2010, by Harley E
Barnes, III, Vice President of Cirronet Inc., a Georgia corporation, on behalf
of said corporation.

 

 

Notary Public in and for the State of Texas

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Second Modification Agreement (11/11/10)

   Page 6